DETAILED ACTION
This action is in response to the amendments and remarks filed 06/21/2021 in which no claims have been amended, claim 21 has been newly added, thus claims 1-21 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that it would not have been obvious to replace the water bath of Bikson with the liquid metal bath of Weber because Bikson discloses solvent and non-solvent leaching into the bath where Weber discloses cooling only a polymer and is silent to any solvent; the Examiner disagrees. It is first noted that a nonsolvent is not required and solidification may take place by thermally induced phase separation (C5/L15-68) and thus the process is not limited to non-solvent exchange processes.  With regard to solvent leaching into the bath, it is noted that “[i]t is desirable that the solvent component of the vehicle be miscible with the coagulation media used in the spinning process”, and suggests aqueous baths are not the only option (C5/L15-68), and thus one of skill in the art is directed to choose a solvent that will leach into the bath, and thus does not limit solvents or coagulation media. Thus, nothing in Bikson is seen to teach that using a liquid metal bath, such as in Weber, would not function with the process described; similarly while Weber is silent to any solvents, nothing in Weber suggests polymer mixed with solvents would be inoperable with the liquid metal cooling bath.  Thus Bikson and Weber are related as similar processes of cooling polymers in a cooling bath and the combination is seen to involve the simple substitution of known extruded polymer cooling baths, where the liquid metal bath is specifically disclosed to be an alternative for a water bath [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,181,940 (hereinafter “Bikson”) in view of US 2009/0171336 A1 (hereinafter “Weber”).
Regarding claim 1, 16, 18 and 20 Bikson discloses a method of preparing a polymeric porous membrane (and thus to claims 16 and 18, the membrane thus formed which is a filter), the method comprising: 

Bikson does not disclose reducing the temperature of the extruded hollow fiber by contact with liquid metal.
However Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bikson by substituting for the coagulation bath a liquid metal bath as disclosed by Weber because this involves the simple substitution of known extruded polymer cooling baths, and the liquid metal bath is disclosed to be an alternative for a water bath [0034].
With specific regard to claim 20, galistan is disclosed in the specification to have a thermal conductivity in the range claimed ([0021]-[0023])
Regarding claim 2 Bikson in view of Weber discloses the method of claim 1, wherein the coagulation bath (and thus in the combined invention the liquid metal) is from -10 to 100°C (Bikson C8/L31-49). 
Regarding claim 3-4 Bikson in view of Weber discloses the method of claim 1, wherein the liquid metal is galistan, and is liquid between about -20° C. and 2000° C [0024].
claim 5-6 Bikson in view of Weber discloses the method of claim 1, wherein the liquid metal comprises: 65-75 by mass (i.e. wt.%) gallium, 20-25 wt.% indium and part or all of the reminder may be tin; [0024].  Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 7 Bikson in view of Weber discloses the method of claim 1, wherein the extrusion temperature is from 20 to 200°C (C7/L31-40). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 8 Bikson in view of Weber discloses the method of claim 1, wherein the polymer may be polyamides, polyolefins, polysulphones (C10/L44-62).
Regarding claim 9 Bikson in view of Weber discloses the method of claim 1, wherein it is disclosed that the polymer may be a polyolefin (C10/L44-62), and while polyethylene is not specifically disclosed it is a well-known, possibly the most well-known, polyolefin and would thus have been obvious to try as a type of polyolefin.
Regarding claim 10 Bikson in view of Weber discloses the method of claim 1, wherein it is disclosed that the polymer may be a polyamide (C10/L44-62), and while nylon is not specifically disclosed it is a well-known, possibly the most well-known, polyamide and would thus have been obvious to try as a type of polyamide.
claim 11 Bikson in view of Weber discloses the method of claim 1, wherein the polymer solution comprises 0.25 to about 10 wt% of the solution (C11/L16-19). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Weber’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 12 Bikson in view of Weber discloses the method of claim 1, wherein the solvent comprises: a first solvent in which the polymer is soluble, at the extrusion temperature (i.e. the solvent that will dissolve the polymer), and a second solvent in which the polymer is less soluble than the first solvent  (i.e. the nonsolvent), at the extrusion temperature; (C11/L7-11). 
Regarding claim 13 Bikson in view of Weber discloses the method of claim 1, wherein the polymeric porous membrane has pores of an average size in a range from less than 1,000-20,000 Angrstoms (0.1-2 micron).
Regarding claim 14 Bikson in view of Weber discloses the method of claim 1, but does not specifically disclose wherein the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an identical process and material but by reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with water. However, since the process and composition are the same as that claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process and membrane disclosed by Bikson in view of Weber inherently has the same properties claimed.  Specifically, it is asserted that “the polymeric porous membrane has a bubble point that is greater than a bubble point of a comparable porous membrane formed by an 
Regarding claim 15 Bikson in view of Weber discloses the method of claim 1, wherein it is not disclosed that the polymeric porous membrane has a bubble point of at least 50 pounds per square inch when measured using HFE-7200 liquid fluid at a temperature of 22 degrees Celsius. However bubble point is correlated with the pore size, which is disclosed to overlap that claimed (see the above rejection of claim 13), and further is a result effective variable, because changing it will clearly effect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate bubble point, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 17 Bikson in view of Weber discloses the porous membrane of claim 16, and while it is not specifically disclosed to be included in a filter cartridge, as it is a filter membrane (C1/L6-29) it would have been obvious to include it in a filter cartridge in order to more easy use it to perform filtration operations.
Regarding claim 19 Bikson in view of Weber discloses the porous membrane of claim 16, and that it is used to filter gaseous fluids (C1/L6-29) but that also such asymmetric hollow fibers are used in liquid separations (C1/L64-67). And so it would have been obvious to use the disclosed hollow fiber membrane in liquid or gaseous fluid separations, which inherently/obviously would involve passing liquid through the polymer membrane, wherein any liquid is inherently a solvent to some material.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0159984 A1 (hereinafter “Wechs”) in view of US 2009/0171336 A1 (hereinafter “Weber”).
Regarding claim 21 Wechs discloses a method of preparing a polymeric porous membrane, the method comprising: extruding polymer solution comprising polymer and solvent, at an extrusion temperature, to form an extruded hollow fiber, and reducing the temperature of the extruded hollow fiber by contacting the extruded hollow fiber with a cooling bath ([0008]-[0012], [0017], [0062], [0068]), wherein the membrane may be symmetric [0048].
Wechs does not disclose reducing the temperature of the extruded hollow fiber by contact with liquid metal.
However Weber discloses “[a] method of cooling an extruded polymer comprising placing the extruded polymer into a bath of liquid metal having a desired cooling temperature” (Weber Claim 32), wherein the liquid metal may be an alloy of gallium and indium, i.e. galistan, an eutic alloy of gallium, indium and tin, and is an alternative to a water bath ([0010], [0024], [0034], Claims 33-37).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wechs by substituting for the coagulation bath a liquid metal bath as disclosed by Weber because this involves the simple substitution of known extruded polymer cooling baths, and the liquid metal bath is disclosed to be an alternative for a water bath [0034].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


/Jason M Greene/Primary Examiner, Art Unit 1773